

Exhibit 10(s)


PERFORMANCE SHARE AWARD AGREEMENT
PURSUANT TO THE
COMTECH TELECOMMUNICATIONS CORP.
2000 STOCK INCENTIVE PLAN
 
THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), made effective as of
[GRANT DATE], by and between Comtech Telecommunications Corp. (the “Company”)
and [PARTICIPANT NAME] (the “Participant”).


WHEREAS, the Board of Directors of the Company (the “Board”) adopted, and the
stockholders of the Company approved, the Comtech Telecommunications Corp. 2000
Stock Incentive Plan (Amended and Restated Effective September 21, 2011) (the
“Plan”);


WHEREAS, pursuant to Section 3.3 of the Plan, the Committee appointed by the
Company’s Board of Directors to administer the Plan (the “Committee”) has
adopted the Guidelines for Deferrable Performance Shares Granted under the Plan
(the “Guidelines”);


WHEREAS, the Company, through the Committee under the Plan, wishes to grant to
the Participant a Performance Share Award under Article IX of the Plan that,
following the achievement of the performance criteria set forth on Appendix A
attached hereto (the “Performance Goal”) and, except as otherwise specifically
set forth in this Agreement, subject to the Participant’s continuing service
with the Company or an Affiliate through the achievement of the Performance Goal
and subsequent Vesting Dates (as defined below), may provide for the issuance of
shares of the Company’s Common Stock;


WHEREAS, the Performance Goal is intended to constitute a “Performance Goal,” as
set forth under the Plan; and


WHEREAS, such shares of Common Stock, when issued to the Participant, shall be
subject to the terms of this Agreement.


NOW, THEREFORE, the Company and the Participant agree as follows


1. Grant of Performance Share Award.  Subject to the restrictions, terms and
conditions of the Plan, the Guidelines and this Agreement, on [GRANT DATE] (the
“Grant Date”) the Company hereby awards and grants to the Participant [TOTAL
PERFORMANCE SHARES] Performance Shares entitling the Participant the right to
receive for each Performance Share earned in accordance with Section 2 below,
one share of Common Stock, subject to the provisions of Sections 3, 4 and 5
below (the “Performance Share Award”).  The Performance Shares granted under the
Performance Share Award are Deferrable Performance Shares under the Guidelines
and the payment of shares of Common Stock upon vesting of Awarded Shares (as
defined below) in accordance with the terms and conditions of this Agreement may
be deferred by the Participant in accordance with Section 4 of the Guidelines. 
If the Participant desires to defer the payment of Awarded Shares, the
Participant must complete an election form prescribed by the Committee and
deliver



--------------------------------------------------------------------------------



it to the Company no later than thirty (30) days after the Grant Date.


2.  Certification Date.  Subject to the Participant’s not incurring a
Termination of Employment prior to the Certification Date and subsequent Vesting
Dates (each as defined below) (except as otherwise specifically set forth in
this Agreement), upon the Committee determining and certifying the achievement
of the Performance Goal with respect to the Company’s fiscal year beginning on
[PERFORMANCE PERIOD BEGINNING DATE] and ending on [PERFORMANCE PERIOD ENDING
DATE] (the “Performance Period”), the Participant shall earn the right to
receive one share of Common Stock for each Performance Share following the
Performance Period reflecting the attainment of the Performance Goal (“Awarded
Shares”) during the Performance Period, subject to the Participant meeting the
service-based vesting requirements of Section 4.  The Committee shall certify
the achievement of the Performance Goal no earlier than [EARLIEST CERTIFICATION
DATE] and on or before [LATEST CERTIFICATION DATE] (the date of such
certification the “Certification Date”).  If on the Certification Date the
Committee determines and certifies that the Performance Goal has not been
achieved, then the Performance Shares shall be forfeited on the Certification
Date.


3.  Death or Disability/Change in Control before the Certification Date; Effect
of Terminations of Employment.


3.1.  Death, Disability and Termination of Employment.  In the event of the
Participant’s death or Disability prior to the Certification Date and prior to
forfeiture of the Performance Shares, the Performance Goal shall be deemed to be
satisfied as of the date of such death or Disability and all Awarded Shares
shall become fully vested and shall be distributed to the Participant or his or
her beneficiary within sixty (60) days following the Participant’s death or
Disability.  In the event of any Termination of Employment (other than due to
death or after Disability) prior to the Certification Date, subject to Section
3.2, all Performance Shares shall be forfeited on the date of such Termination
of Employment.  For purposes of Plan Section 2.14 (definition of “Disability”),
the Deferrable Performance Shares shall be treated as a deferral of compensation
under Code Section 409A until the date thirteen (13) months after the Date of
Grant regardless of whether the Participant has elected to defer the payment of
the Award hereunder. 


3.2.  409A Change in Control.  In the event of a 409A Change in Control prior to
the Certification Date, the Performance Goal shall be deemed to be satisfied,
regardless of the actual achievement of the Performance Goal or the completion
of the Performance Period as of the date of the 409A Change in Control, and any
other conditions required for vesting of any unvested Awarded Shares shall be
deemed satisfied upon the 409A Change in Control, provided that the Participant
does not incur a Termination of Employment prior to the 409A Change in Control
and the vested Awarded Shares shall be distributed immediately upon the 409A
Change in Control.


4.  Vesting and Distribution of Awarded Shares. Subject to Sections 3 and 5,
Awarded Shares shall vest and become payable as follows if the Participant does
not incur a Termination of Employment prior to the applicable Vesting Date (as
defined below): 20% of the Awarded Shares will vest and become payable on the
Certification Date (which in no event shall be earlier than thirteen (13) months
after the Grant Date), and the remaining 80% will vest and become payable in
equal installments as follows: 20% on the first anniversary of the Certification
Date; 20% on the second anniversary of the Certification Date; 20% on the third
anniversary of the Certification Date; and 20% on the fourth anniversary of the
Certification Date (each a “Vesting Date”).  The number of Awarded Shares
vesting on any given Vesting Date will be rounded down to the nearest whole
number, with any fraction shares remaining carried forward and added to the
number of shares to be delivered at the next Vesting Date.  Vested Awarded
Shares shall be distributed to the Participant



--------------------------------------------------------------------------------



on the applicable Vesting Date; provided, that in the event the Participant has
made a valid deferral election in accordance with Section 4 of the Guidelines
the vested Awarded Shares shall be distributed to the Participant in accordance
with such deferral election and the Guidelines (a “Deferral Election”).


Except as otherwise provided herein, there shall be no proportionate or partial
vesting in the periods prior to the applicable Vesting Dates and all vesting
shall occur only on the appropriate Vesting Date. 


5. Termination of Employment/ Change in Control on or after the Certification
Date.


5.1. Termination of Employment.  In the event of the Participant’s Termination
of Employment by reason of death or Disability on or after the Certification
Date, all unvested Awarded Shares shall become fully vested and shall be
distributed to the Participant or his or her beneficiary within sixty (60) days
following the Participant’s Termination of Employment (subject to the Guidelines
in the case of any deferred Awarded Shares).  In the event of any other
Termination of Employment any unvested and unissued Awarded Shares shall be
forfeited on the date of such Termination of Employment.  


5.2. Change in Control.  In the event of a Change in Control on or after the
Certification Date, the conditions required for vesting of any unvested Awarded
Shares shall be deemed satisfied upon the Change in Control, provided that the
Participant does not incur a Termination of Employment prior to the Change in
Control and the vested Awarded Shares shall be distributed on the Change in
Control (subject to the Guidelines in the case of any deferred Awarded Shares).


6.  Detrimental Activity.  In the event the Participant engages in Detrimental
Activity prior to, or during the one year period following the later of the
Termination of Employment or the vesting of Awarded Shares, the Committee may
direct (at any time within one year thereafter) that all unvested Awarded Shares
shall be immediately forfeited to the Company and that the Participant shall pay
over to the Company an amount equal to the gain realized at the time of vesting
of any Awarded Shares. 


7.  Restrictions on Transfer.  The Participant shall not sell, negotiate,
transfer, pledge, hypothecate, assign, encumber, anticipate or otherwise dispose
of the Performance Share Award or Awarded Shares, and such Performance Share
Award and Awarded Shares shall not be subject to attachment or garnishment by
creditors of Participant or Participant’s beneficiaries (if any), except as
specifically permitted by the Plan and this Agreement, and only to the extent
permitted under Code Section 409A.  Any attempted Transfer in violation of this
Agreement and the Plan shall be void and of no effect. 


8.  Issuance Restrictions.  The Company is not obligated to issue any securities
if, in the opinion of counsel for the Company, the issuance of such Common Stock
shall constitute a violation by the Participant or the Company of any provisions
of any law or of any regulations of any governmental authority or any national
securities exchange.


9.  Securities Representations.  The shares of Common Stock will be issued to
the Participant and this Agreement is being made by the Company in reliance upon
the following express representations and warranties of the Participant.  The
Participant acknowledges, represents and warrants that:


9.1.  The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule



--------------------------------------------------------------------------------



144 under the Securities Act and in this connection the Company is relying in
part on the Participant’s representations set forth in this section;


9.2.  The Common Stock must be held indefinitely by the Participant unless (i)
an exemption from the registration requirements of the Securities Act is
available for the resale of such Common Stock or (ii) the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
the resale of such Common Stock and the Company is under no obligation to
continue in effect a Form S-8 Registration Statement or to otherwise register
the resale of the Common Stock (or to file a “re-offer prospectus”);


9.3.  The exemption from registration under Rule 144 will not be available under
current law unless (i) a public trading market then exists for the Common Stock,
(ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with and that any sale of the Common Stock may be made
only in limited amounts in accordance with such terms and conditions.


10.  Not an Employment Agreement.  Neither the execution of this Agreement nor
the issuance of the Performance Share Award or the Common Stock hereunder
constitute an agreement by the Company to employ or to continue to employ the
Participant during the entire, or any portion of, the term of this Agreement,
including but not limited to any period during which any shares of Common Stock
are outstanding.


11.  Power of Attorney.  The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest.  The Company,
as attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of
Common Stock and property provided for herein, and the Participant hereby
ratifies and confirms that which the Company, as said attorney-in-fact, shall do
by virtue hereof.  Nevertheless, the Participant shall, if so requested by the
Company, execute and deliver to the Company all such instruments as may, in the
judgment of the Company, be advisable for this purpose.


12.  Withholding.  The Participant acknowledges that the Participant is solely
responsible for all applicable foreign, federal, state, and local taxes with
respect to the Performance Share Award and the payments thereunder; provided,
however, that at any time the Company is required to withhold any such taxes
(including, without limitation, any employment taxes), the Participant shall
pay, or make arrangements to pay, in a manner satisfactory to the Company, an
amount equal to the amount of all applicable  minimum statutory federal, state
and local or foreign taxes that the Company is required to withhold at any time,
including, if then permitted by the Company, by electing to reduce the number of
shares of Common Stock otherwise then deliverable to the Participant under this
Agreement.  In the absence of such arrangements, the Company or one of its
Affiliates shall have the right to make such required withholding from any
amounts payable to the Participant, including, but not limited to, the right to
withhold shares of Common Stock (or any other payments to be made under this
Agreement) otherwise deliverable to the Participant under this Agreement.  If
the Company has announced that it will withhold shares in the absence of
alternative arrangements, the Participant must make arrangements for such
alternative payment (if he or she wishes to do so) either 60 days in advance of
the applicable tax date or at a time when the Participant is not otherwise
precluded from trading Common Stock under the Company’s insider trading policies
(unless otherwise determined by the Company).  For clarity, the Company will not
withhold, or permit the Participant to require that the Company withhold, taxes
in excess of the statutory minimums (e.g., federal, state and local taxes,



--------------------------------------------------------------------------------



including payroll taxes) and the Company, as a matter of practice, will not
withhold taxes in excess of statutory minimums.  If a taxing authority or
jurisdiction has multiple statutory withholding rates to choose from, the lowest
withholding rate must be withheld.


13.  Miscellaneous.


13.1.  This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees.  The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company or any affiliate by which the
Participant is employed to expressly assume and agree in writing to perform this
Agreement.  Notwithstanding the foregoing, the Participant may not assign this
Agreement other than with respect to shares of Common Stock Transferred in
compliance with the terms hereof.


13.2.  This award of the Performance Share Award and the issuance of Common
Stock thereunder shall not affect in any way the right or power of the Board or
stockholders of the Company to make or authorize an adjustment, recapitalization
or other change in the capital structure or the business of the Company, any
merger or consolidation of the Company or subsidiaries, any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, the dissolution or liquidation of the Company, any sale or transfer of
all or part of its assets or business or any other corporate act or proceeding. 
Performance Shares and Awarded Shares shall be subject to adjustment in
accordance with Section 4.2(b) of the Plan, including during any period in which
payment of the Award is deferred at the election of Participant.  For clarity,
ordinary dividends on Common Stock will not trigger adjustments to Performance
Shares and Awarded Shares.


13.3.  The Participant agrees that the award of the Performance Share Award
under this Agreement and the issuance of Common Stock thereunder is special
incentive compensation and that the Performance Share Award (even if treated as
compensation for tax purposes) will not be taken into account as “salary” or
“compensation” or “bonus” in determining the amount of any payment under any
pension, retirement or profit-sharing plan of the Company or any life insurance,
disability or other benefit plan of the Company.


13.4.  No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.


13.5.  The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.


13.6.  The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.


13.7.  All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive



--------------------------------------------------------------------------------



the same, at the addresses set forth at the heading of this Agreement or to such
other address as either party may designate by like notice.  Notices to the
Company shall be addressed to the Compensation Committee of the Board.


13.8.  This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Delaware without reference to rules relating to conflicts of law.


13.9.  The right to receive each payment of Awarded Shares shall be treated as a
separate award for purposes of Section 409A of the Code.


14.  Rights as a Stockholder.  You shall have no rights as a stockholder with
respect to any shares of Common Stock covered by the Performance Share Award
unless and until you have become the holder of record of the shares of Common
Stock.  The Performance Shares and Awarded Shares carry no rights to payments
equivalent to dividends under Plan Section 9.2(d), including during any period
in which payment of the Award is deferred at the election of Participant. 


15.  Provisions of Plan Control.  This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by reference.  A copy of the
Plan has been delivered to the Participant.  If and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly.  Unless otherwise indicated, any capitalized term used but
not defined herein shall have the meaning ascribed to such term in the Plan. 
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant.


16.  Agreement and Grant Not Effective Unless Accepted. By selecting the
“Accept" button below you agree (i) to enter into this Agreement electronically,
and (ii) to the terms and conditions of the Agreement. Until you select the
"Accept" button below, this Option grant shall not be effective and if you do
not select the “Accept" button within 14 days from the date the Agreement is
made available to you electronically this Option grant shall be null and void.
 
 
 













--------------------------------------------------------------------------------



APPENDIX A
Performance Criteria


The performance criteria set forth herein is established for purposes of the
grant of the Performance Shares for the Performance Period and is intended to be
“performance-based” under Section 162(m) of the Code.


The performance criteria is [PERFORMANCE GOAL]


With respect to the Performance Period, to the extent any provision contained
herein creates impermissible discretion under Section 162(m) of the Code, such
provision will be of no force or effect.

